Citation Nr: 1220960	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-26 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for fungus infection on the bilateral feet.  

2.  Entitlement to an initial compensable rating for bilateral pes planus.     

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.   

4.  Entitlement to service connection for erectile dysfunction (ED), to include as due to PTSD.    


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

In a statement of record received in August 2008, the Veteran indicated a "27-year fulltime career in the Army National Guard."  The record verifies that the Veteran served on periods of active duty from January 1966 to December 1967, and from September 2004 to April 2006.  The record also indicates that, between these active duty periods, the Veteran served on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

Before addressing the claims on appeal, the Board notes that, since an August 2008 Statement of the Case (SOC), additional evidence has been included in the claims file.  In April 2010, the Veteran submitted into the claims file VA treatment records dated until as recent as September 2009, and in March 2010 the RO delivered to the Board service treatment records for inclusion in the claims file.  As a Supplemental SOC (SSOC) has not been issued in this case, the Board has considered whether remand for additional consideration of the issues on appeal is warranted.  See 
38 C.F.R. §§ 19.31, 20.1304(c) (2011).  

Upon review of the record, the Board finds remand for additional review and issuance of an SSOC unwarranted.  First, along with his April 2010 submission of evidence, the Veteran submitted an express waiver of initial consideration of evidence by the Agency of Original Jurisdiction (AOJ).  Second, the service treatment records included in the claims file in March 2010 are not relevant to the issues on appeal.  As such, a remand for additional action by the AOJ is unnecessary here.  See 38 C.F.R. §§ 19.31, 20.1304(c).  

The Board does find a remand warranted on another matter, however.  In an August 2010 decision, the RO denied a service connection claim for ED.  A letter from the RO to the Veteran, dated in January 2011, indicates that the Veteran filed a notice of disagreement (NOD) against that denial.  As will be noted below, a SOC must be issued in response to any such NOD.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.

2.  The Veteran experienced a skin disorder on his feet during active service.  

3.  The Veteran experienced continuous symptoms of a skin disorder on his feet after active service.

4.  The Veteran has a current fungal disorder on his feet.    

5.  A fungal skin disorder on the feet is related to the in-service skin disorder on the feet.   

6.  For the entire period on appeal, the Veteran's bilateral pes planus has been manifested by mild to moderate overall impairment with pain on manipulation and use of the feet.

7.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a fungal disorder on the feet was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no greater than 10 percent, for bilateral pes planus have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).

3.  The criteria for a disability rating higher than 30 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely May 2006, March 2007, and August 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The notice included provisions for disability ratings and for the effective date of the claim. 

Concerning the appeal for service connection for a skin disorder on the feet, there is no reason to further discuss the impact of the VCAA on the matter inasmuch as the benefits sought are being granted.  Concerning the appeals for higher initial ratings for PTSD and pes planus, because these appeals arise from the Veteran's disagreement with the initial evaluations following the grants of service connection for these disabilities, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

With regard to the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board notes that the Veteran underwent VA compensation examination for the pes planus in June 2006, and for the PTSD in August 2007.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran).  But the Board finds remand for new examinations unwarranted here.  There is no evidence of record that the Veteran's bilateral pes planus and PTSD have worsened since the respective examinations.  The record contains VA treatment records dated until September 2009, which address the Veteran's disabilities.  And the Veteran himself has offered lay evidence that is pertinent to his disabilities, as recent as August 2008.  As will be detailed further below, none of this evidence indicates a worsening of the disabilities such that new examinations should be conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition or an allegation of worsening of the condition).   

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record, especially evidence dated since April 2006 to determine the issues on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Fungal Disorder of the Feet

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The Veteran contends that service connection should be established for a skin disorder on his feet.  He asserts that he incurred "jungle rot" to his feet as a result of service in the Republic of Vietnam in the late 1960s.  In several statements of record, he has indicated that he has experienced a continuity of symptoms of this disorder since his first period of active duty ended in December 1967.    

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed skin disorder on his feet is related to an in-service skin disorder.  Although service treatment records dated between 1966 and 2006 - to include several service separation reports of medical examination and history dated between December 1967 and November 2003 - are negative for a then-current skin disorder on the feet, certain evidence of record indicates that the Veteran did experience such a disorder during his active service.  On a January 1982 separation report of medical history, the Veteran noted "foot trouble" and an examiner noted "scaly discharge 1967 because of Vietnam duty" after noting a pes planus disorder.  In March 2006 service separation reports of medical examination and history, conducted just prior to completion of the Veteran's final period of active service, a skin disorder is noted.  In the physician's comments sections of each report, "jungle rot" is noted alongside references to a skin disorder on the feet.  

Moreover, VA medical evidence dated from the late 1990s through the 2000s supports the proposition that the Veteran experienced a continuity of symptomatology of a skin disorder of the feet following service.  A March 1997 VA treatment note discussed a "longstanding history of ... fungal infection involving the foot since Vietnam."  The examiner noted that the Veteran experienced "recurring blistering and pruritis for years."  This examiner noted then-current "widespread papulovesicular eruption on plantar feet[.]"  She also diagnosed the Veteran with tinea pedis.  A September 1999 treatment note stated that the Veteran received cream for "fungus" of both feet "since Vietnam."  An October 2001 treatment note stated "fungus both feet since stationed in Vietnam" which involved "burning and itching of both feet[.]"  This examiner noted "white, flaky patches on both feet" and noted a prescription of topical cream for the disorder.  A June 2006 VA compensation examination report notes a history of "jungle rot" on the feet during service in Vietnam, and states that the Veteran "has continued to have occasional recurrent flares of rash about the feet up until the present time."  The examiner noted "marked improvement in the ... past few weeks and months" due to VA treatment with lotions and ointments.  Although the examiner noted, "no evidence of any rash or complaint about the feet at the present time[,]" he did note "fungus infection, feet improved" as a diagnosis.  A July 2006 treatment record noted a skin rash on the Veteran's feet, noted medication used for the rash, and noted the Veteran's history of "having a persistent popular or nodular skin rash" which "relates to service in Vietnam."  Further, a December 2006 treatment note indicates "tinea" as an "active problem."          

The Board also finds the Veteran credible in his assertion that symptoms of this disorder were chronic in service, and continued after service.  Although he omitted reference to his disorder in multiple medical history reports dated from 1967 to the mid 2000s, in his statements of record addressing the issue he has been consistent - that he experienced a skin problem with his feet during Vietnam which he believed related to his service in the jungle, and that he has experienced manifestations of a skin problem on his feet since.  As discomfort and discoloration of the skin are observable symptoms, the Board finds him competent to provide such evidence.  Therefore, his statements regarding in-service and post-service problems with his skin are probative.  Moreover, the Veteran's credibility is strengthened by the fact that several VA medical records dated since the commencement of his most recent term of active service note the Veteran's consistent complaints of a skin disorder related to service.  

The Board also finds that the evidence of record shows that the Veteran has a current skin disorder on his feet.  Although the June 2006 VA examiner indicated that the Veteran's skin disorder had resolved, the record nevertheless documents that he has had a chronic skin disorder for many years that has undergone intermittent periods of remission or relief due to treatment.  As discussed earlier, the Veteran has received VA treatment for a skin disorder of the feet for at least a ten-year period, beginning in March 1997.  This evidence substantiates the existence of a current disorder for VA compensation purposes.  And this evidence sufficiently specifies the nature of the disorder, a fungus disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (in the case of a disability that existed at the time of the claim as well as during service, but has, during the pendency of the appeal, resolved itself, the disability can still be considered a current disability for the purposes of determining service connection); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

With regard to the question of whether the current skin disorder, or residuals thereof, is related to the in-service disorder, the Board finds the evidence to be in equipoise.  On the one hand, certain evidence of record tends to counter the Veteran's claim.  As discussed, in reports of medical examination and history dated between December 1967 and March 2006, the Veteran repeatedly denied the existence of a skin disorder on the feet.  Moreover, the earliest medical evidence of record of post-service treatment received for the disorder the Veteran claims he incurred in Vietnam in the mid 1960s is dated in 1997, almost 30 years following discharge from that period of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Hence, certain evidence of record supports the proposition that the Veteran left service without a chronic skin disorder on his feet, and that his current skin disorder is due to post-service intercurrent causes.  

On the other hand, the claims file contains probative evidence favoring the Veteran's claim to medical nexus here.  As detailed, several medical professionals stated that the Veteran's skin disorder related to his service in Vietnam.  VA medical professionals articulated such a relationship in March 1997, September 1999, October 2001, and June and July 2006.  The Board recognizes these statements may have been based on the Veteran's own reported history.  And these statements do not amount to persuasive nexus opinions as none is supported by a detailed rationale connecting service in Vietnam to the current disorder.  See Reonal, supra.  Nevertheless, the statements do have evidentiary value as they are rendered by treating and examining VA medical personnel presumably familiar with the Veteran's medical status.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review).  

Further, as indicated, the Veteran is competent to testify regarding symptoms of discomfort or discoloration he may have experienced on the skin of his feet.  He has indicated repeatedly that his current problems stem from service in the 1960s.  His assertions are probative.  The negative findings in the several reports of medical examination and history certainly do not corroborate his claims.  But the reference in the January 1982 report of medical history to "scaly discharge" on the feet related to Vietnam service does tend to support his claim of continuous symptoms.    

In summary, the bulk of the service treatment records and reports of medical examination and history do not indicate that the Veteran had a skin disorder on his feet between 1967 and 2006.  However, a January 1982 report indicated a skin problem related to service in Vietnam.  VA treatment records and reports dated since the late 1990s indicate a skin problem related to service in Vietnam.  The service separation reports of medical examination and history marking the end of the last period of active service in April 2006 indicate a skin problem related to service in Vietnam.  Probative evidence in the form of the Veteran's lay statements indicate that the Veteran did incur a chronic skin disorder during service which manifested a continuity of symptomatology following service until the present time.  Lastly, there is no evidence of record from a medical professional specifically stating that the Veteran's skin disorder is not related to his service.  

Based on the totality of the evidence of record, the evidence is in equipoise on whether the Veteran's current skin disorder of the feet relates to his service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed fungal skin disorder of the feet is related to the Veteran's service in Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Analysis of the Initial Rating for Pes Planus

In the November 2006 rating decision, the RO granted service connection and assigned an initial noncompensable rating for bilateral pes planus, pursuant to Diagnostic Code 5276, effective May 1, 2006.  See 38 C.F.R. § 4.71a (2011).  The Veteran maintains that a compensable rating has been warranted during the appeal period.    

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

After a review of all the evidence in this case, the Board finds that the evidence is in equipoise on the issue of whether a compensable 10 percent evaluation is warranted for the foot disorder.  That is because the evidence is divided on the issue of whether the Veteran's pes planus causes more than mild symptoms.  

On the one hand, the evidence of record indicates that the Veteran's pes planus produces mild symptoms that are resolved by arch supports in his shoes.  A June 2006 VA compensation examination noted mild pes planus.  The examiner noted the Veteran's ability to ambulate without support, and climb stairs without difficulty.  The examiner noted slight soreness over the plantar surfaces of both feet on prolonged standing, but noted no numbness in the feet, a normal posture, normal gait, good "heel toe walking[,]" and grossly regular feet.  Moreover, in the August 2007 VA examination report addressing the Veteran's PTSD, the Veteran indicated no current physical problems except for tinnitus and hearing loss.  This report also notes the Veteran's reported ability to work around his house, and in his garage on mechanical matters.

Certain VA treatment and clinical records dated from July 2006 to September 2009 also tend to indicate minor foot disability.  This evidence is either negative for symptoms associated with pes planus or indicate mild symptomatology.  Records dated from July 2006 note the Veteran's complaints of foot pain daily, and note his use of orthotics and arch supports.  An August 2006 podiatry treatment note even indicates that the Veteran's orthotics were not effective.  The record indicates "pedalign not working" and indicates that the Veteran needed additional evaluation and fitting for prescription of suitable prosthetics.  Subsequent treatment records indicate resolution of the problem, however.  An August 2006 podiatrist treatment record noted a severe collapse of the medial longitudinal arch when standing, which reduces when sitting.  But the examiner also noted no calluses or preulcerative lesions, and stated use of "orthotics with good relief."  Further, an October 2006 VA treatment record indicates, "[p]odiatric problems solved with new arch supports."  Finally, a treatment record dated in April 2009 indicates that the Veteran is capable of functioning on his feet without significant disability.  This record indicates that the Veteran recently bought real estate in Arizona on which he engages in landscaping in preparation for building a home.    

On the other hand, the Veteran has provided lay evidence that his foot problem causes him more than mere mild symptoms.  In an August 2006 VA treatment report, he is reported as stating that, due to foot pain, he could "hardly walk in the mornings."  And in a statement of record submitted along with his October 2007 NOD and August 2008 substantive appeal, he reviewed the rigors of service that led to his disability, and asserted that his pain and discomfort has altered his gait to such an extent that it causes knee pain, causes instability, and interferes with his ability to climb stairs and step "up on a curb when crossing the street."  He stated that his disability has caused him to lose his balance and fall, and that it renders him unable to "stand for even moderate lengths of time."  He further indicated that VA treatment, limited to providing arch supports, has been inadequate.  

The Veteran's lay statements are of probative value because he is competent to testify regarding the frequency, severity, and duration of pain and discomfort he feels in his feet, as well as related symptoms and impairments during periods of time he is experiencing foot pain.  Foot pain is an observable symptom.  See Layno, supra.  The Veteran is also competent to offer lay evidence that the foot pain interferes with his ability to ambulate and move about.  Further, the Board finds no evidence of record that would undermine the Veteran's credibility.  He has been consistent in his statements during the appeal period regarding the symptoms and impairments caused by his pes planus.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Hence, the evidence is in equipoise on the questions of whether the Veteran's pes planus causes more than mere mild symptoms.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds a compensable rating of 10 percent warranted here for moderate symptomatology.  

However, the preponderance of the evidence is against a rating in excess of 10 percent.  In order to warrant the next higher rating for bilateral pes planus of 30 percent, the evidence would have to show severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  As detailed earlier, the evidence simply does not show this level of disability at any time.  Though the August 2006 podiatrist treatment record noted a severe collapse of the medial longitudinal arch when standing, the bulk of the evidence demonstrates that this foot alignment does not result in severe disability.  Again, the evidence shows that the Veteran's discomfort has been slight, and that the Veteran has grossly regular feet on which he can walk without assistance.  The Board finds it particularly revealing that, following the October 2006 VA treatment record reference that "[p]odiatric problems solved with new arch supports[,]" the evidence is largely negative for problems associated with pes planus.  In assessing whether a 30 percent rating is warranted, the Board has considered the Veteran's statements.  However, the preponderance of the evidence indicates that the Veteran's disability has not been severe for any period.     

The Board has considered whether any other diagnostic codes would allow for a higher rating.  The Board notes that the June 2006 VA examiner noted full range of motion in the Veteran's ankles.  This equates to normal findings for the ankle, particularly in the absence of findings of pain on motion in the ankles.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran does not have diagnoses or symptoms consistent with claw foot (Diagnostic Code 5278), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  Diagnostic Code 5284 governs foot injuries, which is not consistent with the history of the Veteran's disability.  In addition, a combined rating higher than 10 percent under that code would require at least a moderate injury for each foot.  As noted above, the Veteran's pes planus has been described as mild, but will be regarded as moderate for purposes of rating here given his complaints of pain.  Diagnostic Code 5277 and Diagnostic Code 5279 each provide maximum 10 percent ratings for a bilateral condition.  

It is clear from the record that the Veteran experiences pain on motion in his feet.  The provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to a minimum compensable evaluation for such symptomatology.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id; see also 38 C.F.R. § 4.40.  

In sum, during the entire period on appeal, the Veteran's service-connected pes planus has been manifested by mild to moderate overall impairment and pain on manipulation and use of the feet.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met.  The Board also notes that none of the criteria for ratings above 30 percent are met.  The evidence does not reveal marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, or characteristic callosities; therefore, it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 30 percent rating, or any higher rating for any period.  38 C.F.R. §§ 4.3, 4.7.     

Analysis of the Initial Rating for PTSD

In the September 2007 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective May 1, 2006.  See 38 C.F.R. § 4.130 (2011).  The Veteran maintains that a higher rating is warranted during the appeal period.    

In the process of evaluating a mental disability, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  The schedular criteria, effective as of November 7, 1996, incorporate the DSM-IV.  38 C.F.R. §§ 4.125, 4.130.  

The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

Pertinent to the scores assigned in this appeal, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

After a review of all of the evidence, including the Veteran's written assertions, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent during the appeal period (i.e., from May 1, 2006).  The weight of the evidence demonstrates that the criteria for the next higher rating of 50 percent are not met or more nearly approximated than the criteria for a 30 percent rating under Diagnostic Code 9411.  

The earliest evidence of record during the appeal period, addressing the Veteran's psychiatric condition, is found in a June 2006 VA compensation examination report.  That report notes no "gross psychiatric or personality disorders."  The earliest mention of psychiatric difficulties is found in a VA treatment record dated in August 2006, one month prior to the Veteran's claim for service connection.  This record indicates that the Veteran began experiencing a worsening of his symptoms following separation from service in April 2006.  The examiner indicated avoidance, re-experiencing, and hypervigilance symptoms.  The examiner noted the Veteran's complaints that irritability and anger had been interfering with his interpersonal relationships.  The examiner noted that the Veteran had been married "multiple times."  The examiner described the Veteran as anxious during the interview.  The examiner noted a constricted affect and recommended regular therapy.  But the examiner also noted no suicidal or homicidal ideations, no history of psychiatric hospitalizations, and no substance abuse.  The examiner noted no disorganization, no movement disorder, good eye contact, and that the Veteran was congruent.  The examiner described the Veteran as "hyperverbal at times" but without rapid, loud, or pressured speech.  The examiner noted, moreover, grossly intact cognition, insight, and judgment.   

The record also contains clinical records dated between August 2006 and September 2009, which address the Veteran's PTSD symptoms.  These record indicate that the symptomatology for the Veteran's PTSD has remained quite stable throughout the period since the grant of service connection.  Initially, these records documented the Veteran's difficulties with depressed mood, intrusive thoughts, anxiety, difficulties with interpersonal relations, and that he had a restricted and guarded affect.  An August 2006 record indicated complaints of sleep disturbance, moreover, and indicated that the Veteran was then married, but had been divorced "several times."  
 
But these records repeatedly indicate intact cognition, insight, judgment, and impulse control, that the Veteran is fully oriented and is goal directed, and that he is not distractible, has satisfactory attention and concentration, and has an unimpaired memory.  These records indicate no suicidal or homicidal ideation, no psychoses, no delusions, and no hallucinations.  These records indicate that the Veteran has been appropriately dressed with appropriate hygiene and appropriate eye contact.  The Veteran's speech has been described as spontaneous, and he has been described as friendly and cooperative.  Beginning in October 2006, moreover, these records have indicated an improvement in the Veteran's condition.  Though the records continue to note the Veteran's sleep impairment, depression, and anxiety, in the October 2006 record, the clinician found the Veteran "brighter, more hopeful."  The clinician also noted , "[c]learly improved by my assessment."  Similarly, in March 2007, the treating psychiatrist indicated, "[b]righter.  Doing better than I have yet seen him[.]"  The records dated until September 2009 are consistent in indicating that the Veteran's condition had stabilized, but that he continued to experience certain symptoms associated with his disability.       

The Veteran underwent VA compensation examination for his PTSD in August 2007.  The report of record indicates a review of the claims file, and indicates that the examiner found the Veteran a "good historian."  The Veteran reported his sleep disturbances, and that he experiences anger.  He indicated that he isolates, and has recurring thoughts about his experiences during active service.  The Veteran stated that he is depressed, angry, frustrated, and tired.    

The VA examiner in August 2007 described the Veteran as fairly groomed with adequate personal hygiene.  He described the Veteran as pleasant and friendly and in no apparent distress.  He noted no involuntary movements, and that general body movements were normal, and eye contact was good.  He noted normal speech, a broad and appropriate affect, full orientation, intact cognition, insight, and memory.  He indicated that the Veteran denied suicidal and homicidal ideations.  He noted a goal-directed thought process, no hallucinations, delusions, or illusions.  But he did note the Veteran's reports of depression, anxiety, and anger, and did note intrusive memories, nightmares, flashbacks, hyperactive arousal symptoms, a startle response, a lack of energy, and a tendency to isolate from other people.  Nevertheless, the VA examiner (a psychiatrist) assigned the Veteran a GAF score of 65, which indicates mild symptoms.    

Finally, the Board notes the Veteran's detailed lay statement of record, which he submitted along with his October 2007 NOD and his August 2008 substantive appeal.  In his statement, he recounts his traumatic experiences during service.  He also described his current symptoms which include "dysfluency" of speech, stuttering, anxiety, and depression.  He indicated that he "sometimes' has panic attacks.  He indicated feeling emotionally drained at the end of the day due to his avoidant tendencies.  He stated that he experienced memory problems, which cause frustration and agitation.  And he noted his problems with sleep disturbances.  

Hence, the medical and lay evidence of record indicates that the Veteran has continued to experience symptoms associated with his PTSD since being awarded service connection in May 2006.  The record clearly shows that the Veteran has experienced regular depression, anxiety, anger, frustration, sleep disturbances, and occasional panic attacks as well.  But these symptoms do not approximate the criteria for a 50 percent evaluation under DC 9411.  

One criterion to consider when assessing the applicability of a 50 percent evaluation under DC 9411 is whether there is evidence of flattened affect.  Although the Veteran initially exhibited a flattened affect in August 2006, the subsequent medical evidence clearly indicates an appropriate affect.  The Veteran is repeatedly described as cooperative, friendly, and engaged in his therapy sessions with his clinician and other participants.   

Another criterion regards circumstantial, circumlocutory, or stereotyped speech.  The evidence does not approximate these symptoms either.  The psychologists, psychiatrists and nurses who have examined and treated the Veteran since 2006 have found his communication within normal limits.  

Another criterion regards the issue of panic attacks, and whether there is evidence of such of more than once a week.  In his lay statement of record, the Veteran indicated panic attacks "sometimes."  However, the Veteran has been examined over a several year period by medical professionals and none has found that he experiences panic attacks.  Rather, the evidence has indicated that the Veteran experiences anxiety rather than panic attacks.      

Other criteria address difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks), impaired judgment, or impaired abstract thinking.  The medical personnel treating and examining the Veteran have found consistently that his cognitive functions have been within normal limits, and that his judgment and memory have been intact.  

Another criterion to consider is whether the evidence indicates disturbances of motivation and mood.  The Board acknowledges that much of the Veteran's social impairment appears to center on his irritability.  The records and reports consistently show that the Veteran experiences anger, frustration, and anxiety, which causes him to want to isolate socially.  However, the evidence demonstrates that the Veteran participates with his family.  He is married, and even indicated that he participates in his grandchildren's lives.  And again, the evidence indicates from August 2006 onward, the Veteran's mood has improved significantly.  In essence, while the Veteran has demonstrated significant irritability, the evidence does not demonstrate that this has resulted in occupational and social impairment with reduced reliability and productivity.  

Lastly, the bulk of the evidence indicates that the Veteran's symptomatology is not consistent with difficulty in establishing and maintaining effective work and social relationships.  The Board has noted and considered the Veteran's assertions that his symptoms hinder him socially and occupationally.  But the Board notes that the Veteran retired after leaving service in 2006.  Moreover, the evidence consistently indicates that the Veteran is constructively engaged with others.  This is clearly indicated in the VA treatment records in the claims file dated between 2006 and 2009.  Though the Veteran is symptomatic, he is nevertheless capable of functioning with others, particularly during the group therapy sessions he has participated in over a several year period.  

The Board has also considered the GAF score of 65 assigned by a board certified psychiatrist in August 2007.  This score indicates mild impairment or mild symptoms, or those criteria noted for a 30 percent evaluation.  Indeed, the evidence indicates that the Veteran's PTSD causes an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that he generally functions well in spite of his symptoms.  He is capable of caring for himself, and communicating with others clearly and productively.  As such, the criteria for a 50 percent rating under Diagnostic Code 9411 are not approximated here.  An increased rating to that level is not warranted for any period of the initial rating appeal.  

Regarding the criteria for higher ratings above 50 percent, the Board finds that the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Moreover, the evidence is not consistent with suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The evidence is also not consistent with total occupational and social impairment, or with gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Clinical findings have generally shown such symptomatology to be lacking.  The August 2007 VA examiner, along with several of the clinicians who treated the Veteran since 2006, have found that the Veteran has been neatly groomed and has been able to maintain all activities of daily living, including personal hygiene.  He had no inappropriate behavior, was not suicidal, and had no history of hallucinations or delusions.

In summation of the Board's findings, the Veteran's overall psychiatric symptomatology has remained consistent in type and degree throughout the initial rating period on appeal, and this type and degree more nearly approximates the criteria for a 30 percent rating.  For these reasons, the Board finds that the weight of the evidence is against a finding of a rating in excess of 30 percent for any period on appeal.  As such, the preponderance of the evidence is against the Veteran's claim for increased rating, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for an acquired psychiatric disability or for the pes planus disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD and pes planus are specifically contemplated by the respective schedular rating criteria, and no referral for extraschedular consideration is required.  

With regard to the Veteran's PTSD, the schedular rating criteria, noted under Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested anxiety, depression, problems sleeping, social avoidance, and intrusive thoughts.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 
16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has 

considered a GAF score, which is incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the PTSD at issue here.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.

With regard to the pes planus, the criteria specifically provide for ratings based on the presence of pain and misalignment of the feet.  The evidence has shown that the Veteran experiences moderate symptomatology from pes planus.  The evidence has not indicated severe symptoms, or objective evidence of marked deformity.  The Veteran's pes planus directly corresponds to the schedular criteria for the 10 percent evaluation under Code 5276, and also incorporates various orthopedic factors that limit motion or function of the feet.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met for this disability either.  38 C.F.R. § 3.321(b)(1). 

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the pes planus or PTSD, the Board finds that the criteria for 

submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a fungus infection of the feet is granted. 

An initial rating of 10 percent, but no greater, for pes planus, is granted.

An initial rating in excess of 30 percent for PTSD is denied.  


REMAND

In August 2010, the RO denied service connection for ED.  Correspondence to the Veteran dated in January 2011 indicates that the Veteran filed a NOD against that decision.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal of the August 2010 decision; therefore, issuance of a SOC is necessary with regard to the issue of service connection for ED.  38 C.F.R. 
§ 19.26  (2003); Manlincon, 12, Vet. App. 238.

Accordingly, the issue of service connection for ED is REMANDED for the following action:

1.  The RO/AMC should issue a SOC on the issue of service connection for ED.  The Veteran should be given an opportunity to respond. 

2.  Should the Veteran respond by submitting a timely substantive appeal, the RO/AMC should return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


